                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
            Plaintiff,                              )     Criminal Action No. 6:19-CR-024-CHB
                                                    )
  v.                                                )
                                                    )     ORDER ADOPTING REPORT AND
  ABRAHAM AKIN,                                     )         RECOMMENDATION
                                                    )
            Defendant.                              )

                                       ***    ***       ***   ***
       After conducting proceedings under Rule 11, see [R. 18], United States Magistrate Judge

Hanly A. Ingram recommended that the undersigned accept Abraham Akin’s guilty plea and

adjudge him guilty of Count 1 of the Indictment [R. 19]. The magistrate judge informed

Defendant of his “right to object” to these recommendations and “to secure de novo review

from” the undersigned. [R. 19 at pp. 2-3] Judge Ingram imposed a 3-day deadline for any

objection. Id. That deadline has passed, and neither the Defendant nor the United States has

objected.

       The Court is not required to “review … a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn,

106 S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981) (holding that a failure to file objections to a magistrate judge’s recommendation waives

the right to appellate review); Fed. R. Crim. P. 59(b)(2)-(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).




                                               -1-
       Accordingly, and the Court being otherwise advised, IT IS HEREBY ORDERED as

follows:

       1.      The Court ADOPTS the Recommendation of Acceptance of Guilty Plea [R. 19],

ACCEPTS Akin’s guilty plea, and ADJUDGES him guilty of Count 1 of the Indictment to

which he pleaded. The Court will issue a separate sentencing order.

            This the 8th day of July, 2019.




                                              -2-
